UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [414-765-5348] Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. Women's Equity Fund SCHEDULE OF INVESTMENTS at June 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 98.1% Automobiles
